[Cite as State v. Carson, 2015-Ohio-3606.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

STATE OF OHIO                                      :
                                                   :
        Plaintiff-Appellee                         :   C.A. CASE NO. 2014-CA-134,
                                                   :               2014-CA-135
v.                                                 :
                                                   :   T.C. NO. 14CR333, 14CR107
RICHARD CARSON                                     :
                                                   :   (Criminal appeal from
        Defendant-Appellant                        :    Common Pleas Court)
                                                   :


                                              ...........

                                             OPINION

               Rendered on the ___4th___ day of ____September____, 2015.

                                              ...........

RYAN A. SAUNDERS, Atty. Reg. No. 0091678, Clark County Prosecutor’s Office, 50 E.
Columbia Street, 4th Floor, Springfield, Ohio 45502
     Attorney for Plaintiff-Appellee

ANN M. CURRIER, Atty. Reg. No. 0082305, 333 N. Limestone Street, Suite 202A,
Springfield, Ohio 45503
      Attorney for Defendant-Appellant

RICHARD CARSON, Inmate #710875, Madison Correctional Institute, P. O. Box 740,
London, Ohio 43140
     Defendant-Appellant

                                             .............

DONOVAN, J.
                                                                                       -2-
      {¶ 1} This matter is before the Court on the Notice of Appeal of Richard Carson,

filed November 14, 2014, pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,

18 L.Ed.2d 493 (1967). This Court granted Carson an opportunity to file a pro se brief,

and he has not done so. The State also did not file a brief in response.

      {¶ 2} The record before us reflects that Carson was indicted on February 18,

2014, on one count of trafficking in Oxycodone, in violation of R.C. 2925.03(A)(1), a

felony of the fourth degree, in Case Number 2014 CR 107. Carson entered a plea of not

guilty on February 20, 2014, and on February 27, 2014, the court issued a “Notice of

Hearing” setting forth a pretrial conference for May 1, 2014, and a jury trial for May 22,

2014. On May 1, 2014, the court issued a capias for Carson’s arrest after Carson failed

to appear in court. Carson was indicted, on May 12, 2014, in Case Number 2014 CR

333, on one count of failure to appear, in violation of R.C. 2937.29 and R.C. 2937.99, a

felony of the fourth degree. Carson was subsequently arrested, and on October 20,

2014, he pled guilty to trafficking in oxycodone and failure to appear, and the court

ordered a pre-sentence investigation. Carson was sentenced to 18 months in both

cases, and the court ordered that the sentences be served consecutively for a total

sentence of three years.

      {¶ 3} Counsel for Carson asserts that he can find no meritorious issues for

appellate review, and that he “does not believe there are any assignments of error which

may be brought before this Court.” As potential assignments of error, counsel for Carson

asserts as follows:

             I)   whether or not the trial court appropriately considered the

      purposes of felony sentencing in R.C. 2929.11 and the factors in R.C.
                                                                                         -3-
      2929.12 in determining the length and nature of Defendant-Appellant’s

      sentence and

              II) whether or not the Trial Court Judge abused his discretion by

      sentencing Defendant-Appellant to maximum consecutive sentences.

      {¶ 4}   In State v. Marbury, 2d Dist. Montgomery No. 19226, 2003-Ohio-3242, ¶ 7

and 8, this Court noted as follows:

              We are charged by Anders to determine whether any issues

      involving potentially reversible error that are raised by appellate counsel or

      by a defendant in his pro se brief are “wholly frivolous.” * * * If we find that

      any issue presented or which an independent analysis reveals is not wholly

      frivolous, we must appoint different appellate counsel to represent the

      defendant. State v. Pullen (Dec. 6, 2002), Montgomery App. No. 19232.

              Anders equates a frivolous appeal with one that presents issues

      lacking in arguable merit. An issue does not lack arguable merit merely

      because the prosecution can be expected to present a strong argument in

      reply, or because it is uncertain whether a defendant will ultimately prevail

      on that issue on appeal. An issue lacks arguable merit if, on the facts and

      law involved, no responsible contention can be made that it offers a basis

      for reversal. Pullen, supra.

      {¶ 5} The transcript of Carson’s plea hearing reflects the following exchange:

              THE COURT: * * * These are Cases #14-CR-107, and 14-CR-333,

      State of Ohio v. Richard Carson. The parties have presented the Court

      with a written plea agreement. State want to put the terms on the record?
                                                                                  -4-
       MR. PICEK: * * * In Case #14-CR-107, defendant will enter a plea

of guilty to the indictment, one count of trafficking in Oxycodone, a felony of

the fourth degree. The parties request a presentence investigation before

sentencing.

       In Case 14-CR-333, the defendant will enter a plea of guilty to the

indictment, failure to appear. In exchange for that plea, the State would

agree to recommend that if a prison sentence is imposed, that sentence be

ran concurrent to the sentence in #14-CR-107.

       The facts of these two cases are in Case #14-CR-107 on October 2,

2013, in Clark County, Ohio, Richard Carson sold ten (10) tablets of

Oxycodone, a Schedule II controlled substance in the vicinity of a juvenile to

a confidential informant.

       In Case #14-CR-333, the facts of that case are that on February 14,

2014, Richard Carson was released on his own recognizance in what would

be Case #14-CR-107, where he was under indictment for trafficking in

drugs, a felony offense.

       Thereafter, on May 1, 2014, he failed to appear for a pretrial as

required by the conditions of that bond.

       THE COURT: Is that your understanding of the plea agreement,

Mr. Nowicki?

       MR. NOWICKI:         Yes.   That’s my understanding of the plea

agreement, Your Honor.

       THE COURT: Is that how you want to proceed this morning, Mr.
                                                                                      -5-
      Carson?

             THE DEFENDANT: Yes, Sir.

      {¶ 6} The transcript of Carson’s November 10, 2014 disposition reflects the

following exchange:

             MR. NOWICKI:        Your Honor, in discussions with my client with

      respect to the failure to appear charge, he’s indicated to me that there was

      some amount of flux going on with his address, and he thinks that the mail

      regarding that particular court date was sent to a different address other

      than where he was staying at; 1 but nonetheless, he has accepted

      responsibility for the failure to appear. And then also, Your Honor, with

      regards to the trafficking in drugs, he’s also taken responsibility for that.

             Your Honor, we’d just like to indicate to the Court that although my

      client has had some prior convictions (sic). The most recent one was six

      years ago. He is, I believe, a good candidate for community control; and

      he would definitely avail himself to any services available to the Court

      including, and not limited to, job placement, drug treatment, and things of

      that nature. Thank you.

             ***

             THE COURT: State have anything?

             MR. PICEK:       Yes, Your Honor.       The defendant does have a

      lengthy criminal record. He has four prior felony convictions. He has

      served four prior prison terms. Those were in the 1980s. The most recent

1
 We note that the February 18, 2014 “Recognizance of Accused,” signed by Carson,
required him to provide the court with written notice of any change of address.
                                                                                       -6-
      was in 2008 for possession of drugs where he served six months in prison.

             Based upon that and the facts and circumstances of these cases, the

      State does believe that a prison term is appropriate but would recommend

      any be ordered to be served concurrently with each other. Thank you.

             THE COURT: The Court finds that the defendant does have four

      prior prison terms for breaking and entering, aggravated assault,

      unauthorized use of motor vehicle, and possession of drugs.

             The Court finds that consecutive sentences are necessary to protect

      the public from future crime and to punish the defendant and are not

      disproportionate to the seriousness of the defendant’s conduct and to the

      danger he poses to the public. And that his history of criminal conduct

      demonstrates that consecutive sentences are necessary to protect the

      public from future crime by the defendant.

             For the trafficking in Oxycodone, a felony of the fourth degree, the

      Court is going to order that the defendant be sentenced to eighteen months

      in the Ohio State Penitentiary. There will be a three-year driver’s license

      suspension.

             For the failure to appear, the Court is going to order the defendant be

      sentenced to eighteen months in the Ohio State Penitentiary.

             Those sentence will run consecutively for a total sentence of three

      years. * * *.

      {¶ 7} Carson’s Judgment Entry of Conviction in Case Number 2014 CR 107

provides:
                                                                             -7-
      On October 17, 2014, the defendant, while represented by counsel,

entered a guilty plea to trafficking in oxycodone, a felony of the fourth

degree, pursuant to Ohio Revised Code Section 2925.03 as set forth in the

sole count of the indictment.      The Court ordered a pre-sentence

investigation and scheduled disposition for November 10, 2014 at 8:30 A.M.

      On November 10, 2014, the defendant’s sentencing hearing was

held pursuant to Ohio Revised Code Section 2929.19. The defendant was

present and represented by Shawn Murphy and the State was represented

by Andrew Picek.

      Upon review of the pre-sentence investigation report, the Court

found that it has the discretion, pursuant to Ohio Revised Code Section

2929.13(B)(1)(b)(x), to impose a prison term upon the defendant because,

at the time of the offense, the defendant previously had served four (4)

prison terms.

      The Court considered the record, oral statements of counsel, the

defendant’s statement, and the principles and purposes of sentencing

under Ohio Revised Code Section 2929.11, and then balanced the

seriousness and recidivism factors under Ohio Revised Code Section

2929.12.

      IT IS HEREBY ORDERED that the defendant serve a prison term of

eighteen (18) months in the Ohio State Penitentiary with jail credit from

November 10, 2014 until conveyance to the penitentiary system.

      ***
                                                                                          -8-
       {¶ 8} Carson’s Judgment Entry of Conviction in Case Number 2014 CR 333

provides as follows after noting Carson’s plea of guilty to the charge of failure to appear:

              ***

              The Court found pursuant to Ohio Revised Code Section

       2929.14(C)(4) that consecutive sentences (1) are necessary to protect the

       public from future crime and to punish the defendant, (2) are not

       disproportionate to the seriousness of the defendant’s conduct and to the

       danger the defendant poses to the public, and (3) are necessary to protect

       the public from future crime by the defendant given the defendant’s history

       of criminal conduct.

              The Court considered the record, oral statements of counsel, the

       defendant’s statement, and the principles and purposes of sentencing

       under Ohio Revised Code Section 2929.11, and then balanced the

       seriousness and recidivism factors under Ohio Revised Code Section

       2929.12.

       {¶ 9} As this Court recently noted:

              “The trial court has full discretion to impose any sentence within the

       authorized statutory range, and the court is not required to make any

       findings or give its reasons for imposing maximum or more than minimum

       sentences.” State v. King, 2013–Ohio–2021, 992 N.E.2d 491, ¶ 45 (2d

       Dist.). However, in exercising its discretion, a trial court must consider the

       statutory policies that apply to every felony offense, including those set out

       in R.C. 2929.11 and R.C. 2929.12. State v. Leopard, 194 Ohio App.3d 500,
                                                                                  -9-
2011–Ohio–3864, 957 N.E.2d 55, ¶ 11 (2d Dist.), citing State v. Mathis, 109

Ohio St.3d 54, 2006–Ohio–855, 846 N.E.2d 1, ¶ 38.

       R.C. 2929.11 requires trial courts to be guided by the overriding

principles of felony sentencing. Those purposes are “to protect the public

from future crime by the offender and others and to punish the offender

using the minimum sanctions that the court determines accomplish those

purposes without imposing an unnecessary burden on state or local

government resources.” R.C. 2929.11(A). The court must “consider the

need for incapacitating the offender, deterring the offender and others from

future crime, rehabilitating the offender, and making restitution to the victim

of the offense, the public, or both.” Id. R.C. 2929.11(B) further provides that

“[a] sentence imposed for a felony shall be reasonably calculated to achieve

the two overriding purposes of felony sentencing * * *, commensurate with

and not demeaning to the seriousness of the offender's conduct and its

impact upon the victim, and consistent with sentences imposed for similar

crimes committed by similar offenders.”

       R.C. 2929.12(B) sets forth nine factors indicating that an offender's

conduct is more serious than conduct normally constituting the offense;

these factors include whether the physical or mental injury to the victim was

exacerbated because of the physical or mental condition of the victim,

serious physical, psychological, or economic harm suffered by the victim as

a result of the offense, whether the offender's relationship with the victim

facilitated the offense, and whether the offender committed the offense for
                                                                                           -10-
       hire or as a part of an organized criminal activity. R.C. 2929.12(C) sets forth

       four factors indicating that an offender's conduct is less serious than

       conduct normally constituting the offense, including whether the victim

       induced or facilitated the offense, whether the offender acted under strong

       provocation, whether, in committing the offense, the offender did not cause

       or expect to cause physical harm to any person or property, and the

       existence of substantial grounds to mitigate the offender's conduct,

       although the grounds are not enough to constitute a defense. R.C.

       2929.12(D) and (E) each lists five factors that trial courts are to consider

       regarding the offender's likelihood of committing future crimes. Finally, R.C.

       2929.12(F) requires the sentencing court to consider the offender's military

       service record.

State v. McGlothan, 2d Dist. Clark Nos. 2014-CA-120, 2014-CA-121, 2014-CA-122,

2015-Ohio-2713, ¶ 9-11.

       {¶ 10} R.C. 2929.13(B)(1)(b)(x) provides that the trial court “has discretion to

impose a prison term upon an offender who is convicted of or pleads guilty to a felony of

the fourth or fifth degree that is not an offense of violence,” if the “offender at the time of

the offense was serving, or the offender previously had served, a prison term.”

       {¶ 11} R.C. 2929.14(C)(4) provides:

              If multiple prison terms are imposed on an offender for convictions of

       multiple offenses, the court may require the offender to serve the prison

       terms consecutively if the court finds that the consecutive service is

       necessary to protect the public from future crime or to punish the offender
                                                                                     -11-
and that consecutive sentences are not disproportionate to the seriousness

of the offender's conduct and to the danger the offender poses to the public,

and if the court also finds any of the following:

       (a) The offender committed one or more of the multiple offenses

while the offender was awaiting trial or sentencing, was under a sanction

imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

Code, or was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of

one or more courses of conduct, and the harm caused by two or more of the

multiple offenses so committed was so great or unusual that no single

prison term for any of the offenses committed as part of any of the courses

of conduct adequately reflects the seriousness of the offender's conduct.

       (c) The offender's history of criminal conduct demonstrates that

consecutive sentences are necessary to protect the public from future crime

by the offender.

{¶ 12} As this Court further noted in McGlothan, at ¶ 12-13:

       “On appeals involving the imposition of consecutive sentences, R.C.

2953.08(G)(2)(a) directs the appellate court ‘to review the record, including

the findings underlying the sentence’ and to modify or vacate the sentence

‘if it clearly and convincingly finds * * * [t]hat the record does not support the

sentencing court's findings under division * * * (C)(4) of section 2929.14 * * *

of the Revised Code.’ ”          State v. Bonnell, 140 Ohio St.3d 209,

2014–Ohio–3177, 16 N.E.3d 659, ¶ 28.                  In State     v.   Rodeffer,
                                                                                       -12-
      2013–Ohio–5759, 5 N.E.3d 1069 (2d Dist.), we held that we would no

      longer use an abuse of discretion standard in reviewing a felony sentence,

      but would apply the standard of review set forth in R.C. 2953.08(G)(2).

             Under R.C. 2953.08(G)(2), an appellate court may increase, reduce,

      or modify a sentence, or it may vacate the sentence and remand for

      resentencing, only if it “clearly and convincingly” finds either (1) that the

      record does not support certain specified findings or (2) that the sentence

      imposed is contrary to law. Rodeffer stated that “[a]lthough [State v. Kalish,

      120 Ohio St.3d 23, 2008–Ohio–4912, 896 N.E.2d 124] no longer provides

      the framework for reviewing felony sentences, it does provide * * * adequate

      guidance for determining whether a sentence is clearly and convincingly

      contrary to law. * * * According to Kalish, a sentence is not contrary to law

      when the trial court imposes a sentence within the statutory range, after

      expressly stating that it had considered the purposes and principles of

      sentencing set forth in R.C. 2929.11, as well as the factors in R .C.

      2929.12.” (Citations omitted.) Rodeffer at ¶ 32.

      {¶ 13} Carson’s Judgment Entries of Conviction provide that the court considered

the principles and purposes of sentencing pursuant to R.C. 2929.11 and balanced the

seriousness and recidivism factors pursuant to R.C. 2929.12.           The pre-sentence

investigation report indicates that Carson had four prior felony convictions for breaking

and entering, aggravated assault, unauthorized use of a motor vehicle, and possession of

drugs, and R.C. 2929.13(B)(1)(b)(x) granted the trial court the discretion to impose a

prison sentence, given Carson’s prior imprisonment.       The trial court articulated the
                                                                                      -13-
findings required by R.C. 2929.14(C)(4) to impose consecutive sentences, namely that

consecutive sentences are necessary to protect the public and punish Carson, that

consecutive sentences are not disproportionate to the seriousness of Carson’s conduct,

and that Carson’s criminal history demonstrates that consecutive sentences are

necessary to protect the public from future crime by Carson, and we cannot clearly and

convincingly find that the record does not support the trial court’s findings. Finally, a

sentence of 18 months is the maximum sentence provided for a felony of the fourth

degree pursuant to R.C. 2929.14(A)(4), and Carson’s sentence is not contrary to law.

Having thoroughly and independently reviewed the record as required by Anders, we

agree with counsel for Carson that the potential assignments of error herein are wholly

frivolous. For the foregoing reasons, Carson’s potential assignments of error are

overruled, and the judgment of the trial court is affirmed.

                                        ..........

FAIN, J. and HALL, J., concur.

Copies mailed to:

Ryan A. Saunders
Ann M. Currier
Richard Carson
Hon. Douglas M. Rastatter